Citation Nr: 0914061	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-10 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  
The Veteran died in May 2004.  The appellant is the Veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the above-referenced claims.  

The appellant requested a hearing at her local RO before a 
traveling member of the Board in her April 2005 Substantive 
Appeal.  She was scheduled for such a hearing in June 2006, 
but she failed to report for the hearing and provided no 
explanation for her failure to report.  Consequently, her 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.702(d) (2008).

In February 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In an October 2007 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

As indicated above, the appellant in this case is the 
Veteran's widow.  She has essentially contended that the 
Veteran's death due to metastasized liver cancer was a result 
of his in-service exposure to herbicides.  She has asserted 
that the Veteran was exposed to herbicides during his service 
in Vietnam and has noted that at the time of his death, the 
Veteran was service-connected for diabetes mellitus due to 
herbicide exposure.  It is her argument that similar to the 
his service-connected diabetes mellitus,  the Veteran's liver 
cancer was also attributable to in-service exposure to 
herbicides.  

The Board notes that service connection for the cause of a 
veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principal, or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A current disability 
must be related to service or to an incident of service 
origin.  A veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggit v. West, 202 F.3d 1370 
(Fed. Cir. 2000). 
 
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  Some cancers 
including respiratory cancers, (including cancer of the 
lungs), and soft tissue sarcoma, are entitled to such 
presumptive service connection.  Liver cancer, however, is 
not among the diseases subject to such presumptive service 
connection.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit, however, has determined that an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 

Here, the Veteran's death certificate, dated in May 2004, 
shows that the immediate cause of his death was acute renal 
failure, with hepatorenal syndrome from liver and metastatic 
cancer of unknown primary as the underlying causes.  The 
etiology of the Veteran's liver cancer is unclear from the 
medical evidence of record or whether the Veteran had any 
other form of cancer, such as lung cancer; the record 
includes conflicting medical evidence as to these issue.  
Given that the appellant asserts that the Veteran's liver 
cancer was attributable to his military service, further 
investigation is needed to determine the etiology of the 
Veteran's metastatic liver cancer and whether the liver 
cancer can be attributable to a presumptive disease under 38 
C.F.R. § 3.309 or otherwise related to his military service.

In this regard, the medical evidence of record includes 
conflicting medical diagnoses regarding the type of cancer 
the Veteran had at the time of his death.  The record 
includes a May 15, 2004, autopsy report, which was completed 
on the day of the Veteran's death.  The report indicates that 
the major autopsy findings revealed numerous liver 
metastases, with the primary tumor most likely originating 
from the cecum.  The autopsy revealed one tumor microembolus 
in the lungs; however there was no discussion provided as to 
the pathology of the lung tumor.  In contrast, a subsequent 
VA medical record addendum, dated on May 18, 2004, shows that 
the results of a liver biopsy was a pathology diagnosis of 
metastatic cancer that was more consistent with small cell 
lung cancer.  Thus, the Veteran's medical records contain two 
different diagnoses regarding the nature of his cancer.  In 
view of the conflicting medical findings, additional 
development, as outlined below, is necessary for a full and 
fair adjudication of the appellant's claim.

As noted above, service connection may be granted for lung 
cancer on a presumptive basis due to herbicide exposure.  The 
medical evidence in this case is unclear as to whether the 
Veteran had lung cancer or whether his liver cancer 
originated in the lungs.  Given that a confirmed diagnosis of 
lung cancer could possibly warrant presumptive service 
connection under 38 C.F.R. § 3.309, further investigation is 
needed as to these issues.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the nature, etiology, and extent of the Veteran's 
liver cancer in order to determine whether his death due to 
metastatic liver cancer is related to a presumptive disease 
listed in 38 C.F.R. § 3.309 or is otherwise related to his 
military service.

Moreover, it is unclear from the record whether the RO gave 
consideration to the May 18, 2004, VA medical addendum in 
adjudicating the appellant's claims.  The May 18, 2004, VA 
medical addendum was not listed as evidence in the September 
2004 rating decision, February 2005 Statement of the Case, or 
October 2007 SSOC.  The Board notes that this evidence may be 
potentially favorable to the appellant's claim, as it 
suggests that the Veteran's liver cancer may be associated 
with lung cancer.  Applicable VA regulations require that 
pertinent evidence must be considered by the agency of 
original jurisdiction and summarized in the agency's 
adjudicative decisions.  38 U.S.C.A. § 5104; 38 C.F.R. § 
3.103.   As the claim is being remanded for additional 
medical development, the RO should readjudication the claim 
for service connection for the cause of the Veteran's death, 
giving consideration to and appropriate discussion of the 
findings included in the May 18, 2004, VA medical addendum.  

As to the appellant's claim for dependents' education 
assistance, the Board finds that such a claim is inextricably 
intertwined with the claim for dependency and indemnity 
compensation for the cause of the Veteran's death.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  As 
such, the appellant's claim for dependents' education 
assistance is held in abeyance pending further development 
and adjudication of the claim for dependency and indemnity 
compensation for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  If deemed appropriate, the RO should 
attempt to obtain any additional VA 
medical records, such as the pathology 
report associated with the May 18, 2004, 
VA medical record addendum.  Any records 
obtained should be associated with the 
claims file.

2.  After all pertinent records have been 
associated with the claims file, the RO 
should arrange for the Veteran's claims 
folder to be reviewed by an appropriate VA 
examiner, who shall provide an opinion as 
to nature, extent, and etiology of the 
Veteran's metastasized liver cancer.  
While the entire claims file should be 
reviewed, the examiner's attention is 
directed to the May 15, 2005 autopsy 
report showing that the liver cancer most 
likely originated in the cecum and the May 
18, 2004 VA medical record addendum 
reflecting a diagnosis of metastasized 
small cell lung cancer, as indicated by a 
liver biopsy.

In discussing the etiology of the 
Veteran's metastasized liver cancer, the 
examiner is asked to opine whether it is 
as least as likely as not (meaning a 
probability greater than 50 percent) that 
the Veteran's metastatic liver cancer was 
related to his military service, to 
include any exposure to herbicides or any 
diseases, such as lung cancer, known to be 
associated with herbicide exposure.  

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state. 

3.  After completion of the above 
development, the RO shall readjudicate the 
claims of entitlement to dependency and 
indemnity compensation for the cause of 
the Veteran's death and entitlement to 
dependents' educational assistance.  If 
the determination remains adverse to the 
appellant, she and her representative 
shall be furnished with a SSOC and given 
an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




